Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 USC 103 as being unpatentable over Park et al.  (KR 1020210112671) in view of Haikuracy (“Component Inspection & Sorting System”, https://www.haikutech.com/products/inspectionandsingulation/componentinspectionandsortingsystem archived by The Wayback Machine on 12/14/2018).
With respect to claim 1, Park et al.  teach S1. collection of defective samples: collecting product samples with various defects, taking pictures (video information) of the samples, and loading the pictures into system resources (page 10 8th paragraph); 
S2. annotation of defects: annotating regions of the pictures of the defective samples with an annotation software, classifying the regions with different features on the image first, and then labeling the regions accordingly(determined as fault candidate) (page 11 2nd paragraph); 
S3. Al learning: carrying out Al learning on all sample data, analyzing the features of each annotated region and keeping on autonomous learning to achieve the same dividing effect as hand drawing of labels, and recording the current learning effect in the form of a data model in the learning process, so that the system can identify defects autonomously (learning result information is added to the training database) (page 11, 5th paragraph); 
S4. product detection: acquiring, by a detection device, pictures of a product through a camera, and uploading the pictures to Al image processing system that automatically divides the newly collected images into regions through the learned data model, then judges the features of the divided defect or other regions to judge whether the product meets its appearance requirements, and finally records the judgment data therein (page 19 2nd paragraph); and 
S5. sorting and batching off: if the product is judged to be non-defective, sorting the product to a non-defective product area(placed in the normal product lift); and if the product is judged to be defective, sorting the product to a defective product area (disposed as the waste) (page 19 4th paragraph).

      	Park et al. do not teach expressly that detecting and inspecting the appearance of six sides (Information tab) , through a HD camera (advantage tab; hardware) at  a high-speed (Information Tab).    	
Haikuracy teaches detecting and inspecting the appearance of six sides (Information tab) , through a HD camera (advantage tab; hardware) at  a high-speed (Information Tab).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to inspect six sides of ceramic capacitor using HD camera at high speed the method of Park.
      	The suggestion/motivation for doing so would have been that it is desirable to inspect product every nooks and coner with high resolution image at high speed.
Therefore, it would have been obvious to combine Haikuracy with Park et al. to obtain the invention as specified in claim 1.

Allowable Subject Matter
 
1.    Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663